DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of March 26, 2021, in response to the Office Action of January 11, 2021, are acknowledged.  

Response to Arguments
	The § 112 rejection is withdrawn in view of the deletion of the term “clinical” from the claims.
	The § 103 rejection over Ishii is withdrawn in view of the amendments to the claims to require oral administration because Ishii is directed to intrathecal and intracranial administration.
	Applicant argues that Gougoutas does not teach treating multiple sclerosis.  Applicant argues that Gougoutas only teaches treating “diabetes related diseases.”  Further, Applicant argues that the claims are directed to relapse remitting multiple sclerosis, while the examiner cites only teachings of multiple sclerosis.
	First, the examiner notes (solely in rebuttal to Applicant’s arguments) that a POSA understands that MS refers generally to relapse remitting MS.  As evidenced by Goldberg et al., “Comparing the cost-effectiveness of disease-modifying drugs for the first-line treatment of relapsing-remitting multiple sclerosis,” J Manag Care Pharm. 2009 Sep;15(7):543-55: “Although several forms of MS exist, the most common course is known as relapsing-remitting MS (RRMS), which affects about 85% of MS patients.” Abstract.  Thus, when prior art refers to 
	Second, there is no question that prior art claim 1 of Gougoutas includes treating MS with a combination that includes gliclazide.  As Applicant points out, dependent claims 22 and 24 specifically recite gliclazide to those subjects described in independent claim 1.  Gougoutas is an issued and enabled patent.  This makes clear that independent claim 1 includes gliclazide as an agent that can treat the conditions listed in claim 1.  Multiple sclerosis is specifically listed in prior art claim 1.  
	Moreover, Gougoutas explains: a method is provided for treating diabetes…as well as multiple sclerosis.  Further, Gougoutas states:
a method is provided for treating diabetes and related diseases as defined above and hereinafter as well as any of the other disease states mentioned above, wherein a therapeutically effective amount of a combination of a crystalline saxagliptin form of the invention and one, two, three or more of other types of antidiabetic agent(s)

The “related diseases as defined above and hereinafter as well as any of the other disease states mentioned” is stated in the paragraph following one specifically lists MS.  This makes clear that MS is contemplated for treatment with an anti-diabetic agent.  As noted above, dependent claims 22 and 24 define an antidiabetic agent to include gliclazide.
	The examiner acknowledges that if the claims are limited to monotherapy with gliclazide, they would overcome the cited prior art.  With respect to claim 23, the claims recites: “the method consists essentially of” oral administration of gliclazide.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  In this particular case, the instant Specification supports the notion that combination therapy is contemplated by the Specification with any additional anti-neurodegenerative or anti-inflammatory agent. See par.’s 41 and 43, e.g.  This is important because the cited prior art teaches combination therapy to treat MS with saxagliptin.  As evidenced by Kagal et al., “Effect of dipeptidyl peptidase 4 inhibitors on acute and subacute models of inflammation in male Wistar rats: An experimental study,” Int J Appl Basic Med Res. 2017 Jan-Mar;7(1):26-31: 
    PNG
    media_image1.png
    79
    910
    media_image1.png
    Greyscale

In other words, the Specification contemplates a basic and novel characteristic to include administration of an anti-inflammatory agent with gliclazide to treat MS.  Gougoutas teaches treating MS with saxagliptin and gliclazide and saxagliptin is a known anti-inflammatory agent.  Thus, the phrase “consisting essentially of” does not obviate the rejections of record.

Status of the Claims
	Claims 18-28 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gougoutas et al., (U.S. Pat. No. 8,236,847), as evidenced by Kagal et al., “Effect of dipeptidyl peptidase 4 inhibitors on acute and subacute models of inflammation in male Wistar rats: An experimental study,” Int J Appl Basic Med Res. 2017 Jan-Mar;7(1):26-31.
Gougoutas teaches combination therapy for treating multiple sclerosis by administering a combination of a saxaglitpin and an antidiabetic agent, wherein the antidiabetic agent is gliclazide. See prior art claims 1, 22, and 24.  The composition comprising the antidiabetic agent can be formulated for oral administration as a tablet or capsule at a dosage of 1 to 300 mg per day, or 5 to 10 mg per day from 1 to 4 times per day.  The term “treating” taught by the prior art means a symptom has occurred.
While the examiner acknowledges that Gougoutas requires a second agent, the instant claims use the transitional phrase comprising and are therefore open-ended and do not exclude unrecited limitations.                
With respect to claim 23, the claims recites: “the method consists essentially of” oral administration of gliclazide.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  In this particular case, the instant Specification supports the notion that combination therapy is contemplated by the Specification with any additional anti-neurodegenerative or anti-inflammatory agent. See par.’s 41 and 43, e.g.  This is important because the cited prior art teaches combination therapy to treat MS with saxagliptin.  As evidenced by Kagal et al., “Effect of dipeptidyl peptidase 4 inhibitors on acute and subacute models of inflammation in male Wistar rats: An experimental study,” Int J Appl Basic Med Res. 
    PNG
    media_image1.png
    79
    910
    media_image1.png
    Greyscale

In other words, the Specification contemplated a basic and novel characteristic to include administration of an anti-inflammatory agent with gliclazide to treat MS.  Gougoutas teaches treating MS with saxagliptin and gliclazide and saxagliptin is known as an anti-inflammatory agent.  Thus, the phrase “consisting essentially of” does not obviate the rejections of record.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to arrive at the instant claims in view of Gougoutas.  One would have been motivated to do so because Gougoutas teaches administering the same agent to the same subject population by the same route of administration.  Further, the prior art allows for administration once daily of dosages that appears to overlap the claimed dosage in a 70 kg adult human.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).           

Claims 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gougoutas et al., (U.S. Pat. No. 8,236,847), in view of Calabresi, “Considerations in the treatment of relapsing-remitting multiple sclerosis,” Neurology. 2002 Apr 23;58(8 Suppl 4):S10-22. 
Gougoutas teaches combination therapy for treating multiple sclerosis by administering a combination of a saxaglitpin and an antidiabetic agent, wherein the antidiabetic agent is gliclazide. See prior art claims 1, 22, and 24.  The composition comprising the antidiabetic agent can be formulated for oral administration as a tablet or capsule at a dosage of 1 to 300 mg per day, or 5 to 10 mg per day from 1 to 4 times per day.  The term “treating” taught by the prior art means a symptom has occurred.
While the examiner acknowledges that Gougoutas requires a second agent, the instant claims use the transitional phrase comprising and are therefore open-ended and do not exclude unrecited limitations.                
With respect to claim 23, the claims recites: “the method consists essentially of” oral administration of gliclazide.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  In this particular case, the instant Specification supports the notion that combination therapy is contemplated by the Specification with any additional anti-neurodegenerative or anti-inflammatory agent. See par.’s 41 and 43, e.g.  This is important because the cited prior art teaches combination therapy to treat MS with saxagliptin.  As evidenced by Kagal et al., “Effect of dipeptidyl peptidase 4 inhibitors on acute and subacute models of inflammation in male Wistar rats: An experimental study,” Int J Appl Basic Med Res. 2017 Jan-Mar;7(1):26-31: 
    PNG
    media_image1.png
    79
    910
    media_image1.png
    Greyscale


Gougoutas does not teach a second anti-neurodegenerative agent.
Calabresi teaches DMARDs including IFN-beta-1a and 1b, as well as glatiramer acetate are available in the United States for treating RRMS.  The instant Specification explains that IFN beta-1a and 1b are anti-neurodegenerative agents. See Spec., par. 41.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to arrive at the instant claims in view of Gougoutas and Calabresi.  One would have been motivated to do so because Gougoutas teaches administering the claimed agent to the claimed subject population by the same route of administration.  While Gougoutas teaches treating MS, a POSA understands that this includes the most prevalent type and would not therefore exclude RRMS, absent evidence to the contrary.  Further, the prior art allows for administration once daily of dosages that appears to overlap the claimed dosage in a 70 kg adult human.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even if such overlap did not exist, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JARED BARSKY/Primary Examiner, Art Unit 1628